DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jouin et al. (2011/0260752).
Claim 1, Jouin discloses an interface circuit (Fig. 6), comprising: 
an I/O processing sub-circuit (M1_N1 – M1_N3); 
a path selection sub-circuit (620); and 
at least two I/O ports (PIN1 – PIN3); 
wherein the I/O processing sub-circuit, the path selection sub-circuit, and the at least two I/O ports are electrically connected in sequence (see Fig. 6); 

the path selection sub-circuit is configured to select a path to output the first electrical signal to one of the at least two I/O ports (through multiplexers 302a – 602c); and 
select a path to feed the second electrical signal that is received by one of the at least two I/O ports from an external device for the interface circuit back to the I/O processing sub-circuit (through multiplexers 602d – 602f), where the at least two I/O ports are configured to correspond to ports used by the external device for transmitting the first electrical signal or the second electrical signal (PIN1 – PIN3 are for transmitting and receiving signals for external device).
Claim 2, Jouin discloses the interface circuit according to claim 1, wherein the path selection sub-circuit comprises a first path selection sub-circuit (the multiplexers 602a – 602c) and a second path selection sub-circuit (the multiplexer 602d – 602f), each of which being electrically connected to the I/O processing sub-circuit and the at least two I/O ports; 
the first path selection sub-circuit (the multiplexers 602a – 602c) is configured to select the path to output the first electrical signal to the I/O port; 
the second path selection sub-circuit (the multiplexer 602d – 602f) is configured to select the path to feed the second electrical signal received by the I/O port from the external device for the interface circuit back to the I/O processing sub-circuit.

Claim 5, Jouin discloses the interface circuit according to claim 1, further comprising: a selection control sub-circuit (D1.1-D1.3, D2.1-D2.3, and D3.1-D3.3) configured to control the path selection sub-circuit to select the path.
Claim 6, Jouin discloses the interface circuit according to claim 1, wherein the path selection sub-circuit is a multiplexer (multiplexers 602a – 602f).
Claim 8, Jouin discloses the interface circuit according to claim 1, wherein after the I/O ports and the ports of the external device complete the transmission of the first electrical signal and/or the second electrical signal, the path is disconnected (the path is disconnected by disabled the buffers 601a – 601f).
Claim 9, Jouin discloses the interface circuit according to claim 1, wherein after the path is selected, the I/O ports and the ports of the external device are in fixed electrical communication via the path (the path is connected by enabled the buffers 601a – 601f).
 Claim 10, Jouin discloses the interface circuit according to claim 9, wherein the number of the path selection sub-circuits is less than or equal to the number of the I/O ports (equal to I/O ports).

Claim 12, Jouin discloses the interface circuit according to claim 1, wherein the path selects one of the at least two I/O ports as an output port of the first electrical signal, or selects one of signal ports of the I/O processing sub-circuit as an input port of the second electrical signal fed back by one of the I/O ports; the I/O ports are configured to correspond to ports used by the external device for transmitting the first electrical signal or the second electrical signal (P[0028]…Note that each multiplexer 602a,b,c receives an input from each circuit node, and that each multiplexer 602d,e,f receives an input from each I/O pin. This allows any one of the circuit nodes to be connected to any one of the I/O pins, including signals to be output from the nodes and signals to be input from the I/O pins...).
Claims 13-16 are rejected as above, since the elements and limitations are similar.
Claim 17, Jouin discloses a chip (see Fig. 5 and P[0028]… the microcontroller chip…) comprising an interface circuit (620, Fig. 6), the chip comprising: a signal processing circuitry (P[0028]…CPU, memory…Logic circuit); and the interface circuit according to claim 1; wherein the signal processing circuitry is electrically connected to the I/O processing sub-circuit of the interface circuit; the signal processing circuitry is configured to generate various function signals of the chip (the CPU, the memory, and the Logic circuit), so that the function signals are transmitted to the external device via .

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClintock et al. (6,166,559).
Claim 1, McClintock discloses an interface circuit (Fig. 3), comprising: 
an I/O processing sub-circuit (circuits 120); 
a path selection sub-circuit (routing circuitry 118 that included six demultiplexers 128, a top demultiplexer is label by the Examiner as a first demultiplexer, a next demultiplexer is label as a second demultiplexer and so on until a last or a bottom  demultiplexer is label as a sixth demultiplexer; see, col. 8, lines 54-60,…. Input/output routing circuitry 118 contains programmable multiplexers 128 (configured as demultiplexers) for redirecting the input and output signals between input/output interface circuitry 120 and input/output pads 130…); and 
at least two I/O ports (I/O pads 130); 
wherein the I/O processing sub-circuit, the path selection sub-circuit, and the at least two I/O ports are electrically connected in sequence (they are connected in sequence); 
the I/O processing sub-circuit is configured to generate a first electrical signal (output signals from 120) to the path selection sub-circuit, and receive a second electrical signal (input signal from I/O pads 130) fed back by the path selection sub-circuit; 

Claim 2, McClintock discloses the interface circuit according to claim 1, wherein the path selection sub-circuit comprises a first path selection sub-circuit (the first, the third, and the fifth demultiplexers 128) and a second path selection sub-circuit (the second, the fourth, and the sixth demultiplexer 128), each of which being electrically connected to the I/O processing sub-circuit (circuits 120) and the at least two I/O ports (I/O pads); 
the first path selection sub-circuit is configured to select the path to output the first electrical signal to the I/O port (e.g., the first demultiplexer 128 is selectable connected to any of the I/O pads); the second path selection sub-circuit is configured to select the path to feed the second electrical signal received by the I/O port from the external device for the interface circuit back to the I/O processing sub-circuit (e.g., the second demultiplexer 128 is selectable connected to any of the circuits 120).

respective input ports of the first path selection units are connected to signal ports of the I/O processing sub-circuit in an one-to-one manner; output ports of each of the first path selection units are connected to the I/O ports in an one-to-one manner (see the Fig. 3); 
respective input ports of the second path selection units are connected to the at least two I/O ports in an one-to-one manner; output ports of each of the second path selection units are connected to the signal ports of the I/O processing sub-circuit in an one-to-one manner (see the Fig. 3); and 
at least one output port of each of the at least two first path selection units (the first and the third multiplexers 128) is connected to a same I/O port (e.g., the first and the third multiplexers 128, each has three output ports which are connected to three I/O pads), and at least one output port of the at least two second path selection units (the second and the fourth demultiplexers 128) is connected to a same signal port of the I/O processing sub-circuit (e.g., the second and the fourth multiplexers 128, each has three output ports which are connected to three circuits 120).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jouin et al. (2011/0260752) in view of Warren et al. (2004/0054821).
Jouin discloses the claimed invention except for wherein the path selection sub-circuit is a single-pole multi-throw switch instead of a multiplexer. However, Warren discloses that a single-pole multi-throw switch (130 or 150, Fig. 1) is an equivalent structure known in the art. Therefore, because these two selection circuits were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the single-pole multi-throw switch for the multiplexer.
3.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jouin et al. (2011/0260752).

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide a second chip comprising an interface circuit according to claim 1 and electrically connecting the first chip and the second chip through a circuit board, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
 Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             2/4/21